        Case 1:17-cv-12356-PBS Document 140 Filed 04/27/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

RICHARD LANE,                            )
RICHARD PALMER,                          )
and LEA SUTHERLAND-DOANE,                )
as ADMIN. ESTATE OF                      )
DAVID SUTHERLAND,                        )
      Plaintiffs,                        )
                                         )
v.                                       )     CIVIL ACTION NO.: 1:17-CV-12356-PBS
                                         )
PHILIP POWELL, and                       )
F/V FOXY LADY,                           )
      Defendants.                        )

     OPPOSITION OF DEFENDANTS, PHILIP POWELL AND F/V FOXY LADY,
        TO PLAINTIFFS’ MOTION IN LIMINE TO STRIKE DEFENDANTS’
                 LIABILITY EXPERT, PETER M. MAHONEY

      Now come Defendants, Philip Powell (“Powell”), and the F/V Foxy Lady (the “Foxy

Lady”), by and through counsel, and oppose Plaintiffs’ motion in limine (Dkt. No. 122) to

strike testimony by Defendants’ liability expert, Peter M. Mahoney (“Captain Mahoney”).



Argument

      Continuing a pattern of overstatement and misrepresentation, Plaintiffs

unequivocally and broadly announce that “Captain Mahoney’s CV (Ex. 2) contains no

background, education, experience, nor training . . . in the area of marine towing and

rescue.” (Dkt. No. 122, p. 1.)

      However, this is not true. Captain Mahoney has a commercial assistance towing

endorsement on his mariner’s license and has engaged in countless tows over the course

of more than 50 years on the water. (See Exhibits A and B; respectively, Expert

Disclosure and Qualifications, and Mahoney Affidavit.)

                                                                                       1
         Case 1:17-cv-12356-PBS Document 140 Filed 04/27/20 Page 2 of 3



Conclusion

         Captain Mahoney was towing boats in Vietnam rivers before Plaintiffs’ liability

expert was born. Plaintiffs’ argument that Captain Mahoney’s testimony, juxtaposed

against testimony from their expert, local harbormaster Thomas P. Ciarametaro, would

be prejudicial against Plaintiffs might indeed be true because it will underscore

Ciarametaro’s lack of experience, training and credibility, but that is certainly no reason

to preclude Defendants’ expert from testifying.

WHEREFORE, Powell and the Foxy Lady respectfully request that Plaintiffs’ motion
in limine to strike Defendants’ liability expert be denied.


The Defendants,
Philip Powell and the F/V Foxy Lady,
By their attorney,

/s/ Kevin F. Gillis

Kevin F. Gillis, Esq. [BBO No.: 567133]
The Law Office of Kevin F. Gillis, Esq.
27 Algonquin Road
Canton, MA 02021-1232
781-326-1112
781-326-1180 (fax)
kgillis@subrogationattorney.com




Dated: April 27, 2020




                                                                                         2
        Case 1:17-cv-12356-PBS Document 140 Filed 04/27/20 Page 3 of 3



                                 Certificate of Service

I, Kevin F. Gillis, Esq., hereby certify that this document(s) filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to counsel for each party on April
27, 2020.

/s/ Kevin F. Gillis
Kevin F. Gillis, Esq.




                                                                                         3
